Title: From George Washington to Thomas Johnson, 28 December 1786
From: Washington, George
To: Johnson, Thomas



Dr Sir,
Mount Vernon 28th Decr 1786.

It gave me pleasure to find by your letter of the 7th that the Petition of the Directors of the Potomac Company had met so ready & favorable a reception in the assembly of Maryland. I am informed that an act similar to the one you sent me has passed the Legislature of this State, but I have received no official advice of it.
Permit me, my good Sir, to ask if there would be a probability of your Assembly’s (if the matter should be laid before it) doing anything to good effect in the case stated in the enclosed letter from Mr Wilson to me. I am one of the Executors, indeed the only surviving one, of Colo. Thomas Colvill; & am exceedingly anxious to have the administration of that Estate closed. I know nothing of the facts mentioned in Mr Wilson’s letter respecting the confiscations, sales, & the motives which led to them, in the instance alluded to, but would be thankful for your opinion & advice thereon.
Mr Brindley promised me by letter in Octor that he would call upon me in his way to So. Carolina, but I have not seen or

heard from him since the date of his letter. We ought undoubtedly to avail ourselves of all the aids we can derive from experimental knowledge in our reach—I concur readily therefore in sentiment with you & Mr Lee, that it would be proper to see what lights Mr Brindley can afford us in conducting the navigation thro’ the little Falls—and the idea of a model for the Locks at the great Falls, I think good for the reasons you offer—the expence will be trifling & the saving may be great.
The lesson you seem fearful of learning will most assuredly be taught us. The strides we have already taken, & are now making, to corruption are inconceivably great; and I shall be exceedingly, but very agreeably disappointed if next Spring does not display scenes which will astonish the world. Nothing, I am certain, but the wisest councils & the most vigorous exertions can avert them. With sentiments of very great esteem & regard I am Dr Sir &c.

G: Washington

